Citation Nr: 1402866	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-44 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected bilateral plantar fasciitis. 

2. Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral plantar fasciitis.

3. Entitlement to an initial rating in excess of 10 percent for aortic insufficiency with hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to February 1985, and from August 1990 to May 1991. She had additional periods of active duty for training (ACDUTRA) in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The rating decision denied the service connection claims listed above, and granted service connection for aortic insufficiency with hypertension and assigned an initial noncompensable evaluation. 

An August 2009 rating decision increased the disability evaluation for aortic insufficiency to 10 percent, effective on the date of the initial grant of service connection. Applicable law mandates that when a veteran seeks an increased evaluation, it will be presumed generally that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in March 2012 before the undersigned. A copy of the transcript has been associated with the claims file. The record was left open for an additional 60 days, during which she submitted additional evidence and waived her right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

In an October 2012 Remand, the Board remanded an additional claim for service connection for a bilateral foot disorder, which subsequently was granted in a September 2013 rating decision. As the September 2013 rating decision acted as a full grant of that claim, the issue of service connection for a bilateral foot disorder is no longer in appellate status and is not before the Board. 

In October 2012, the Board noted that the Veteran had notified VA that she wished to reopen a claim for service connection for depression and to file a claim for service connection for a vision problem, secondary to her service-connected heart disability. As these claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board referred them to the AOJ for appropriate action. As the record contains no indication that the AOJ has performed any development as to these matters, the Board again refers the Veteran's application to reopen service connection for depression and claim for service connection for a vision problem to the AOJ for required development. 

The issues of service connection for a bilateral leg disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's aortic insufficiency with hypertension has been manifested by symptomatology more nearly approximating cardiac hypertrophy noted on echocardiogram; however, for the entire initial rating period under appeal, the Veteran's aortic insufficiency with hypertension has not been manifested by symptomatology more nearly approximating such resulting in more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no greater, for aortic insufficiency with hypertension have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7099-7020 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). Here, the Veteran was provided with the relevant notice and information in a February 2008 letter, prior to the initial adjudication of the Veteran's claim. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). The Veteran not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claim is from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file. 

In an October 2013 Remand, the Board requested that the AMC attempt to procure any outstanding service treatment records from Brooke Army Hospital. The record indicates that the AMC attempted to procure such records from both the hospital and the Veteran. Having done so, the AMC issued a September 2013 Formal Finding of Unavailability. The Board finds that the AMC complied with the Board's Remand directives regarding this claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The record also includes a July 2008 VA medical examination report and September 2008 addendum to the report which adequately described the severity of the Veteran's disability. VA's duty to assist with respect to obtaining relevant records and VA medical examinations and/or opinions has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Merits of the Case

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2012). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's service-connected heart disability is rated as 10 percent disabling under DC 7099-7020. 38 C.F.R. § 4.104. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99. 38 C.F.R. § 4.27 (2012). The hyphenated diagnostic code in this case indicates that an unlisted organic disease of the cardiovascular system, under Diagnostic Code 7099, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected heart disability is rated by analogy) is cardiomyopathy, which is evaluated under DC 7020. 38 C.F.R. § 4.104.

Under Diagnostic Code 7020, a 100 percent rating is to be assigned for symptomatology more nearly approximating chronic congestive heart failure; a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent rating is to be assigned for symptomatology more nearly approximating more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 30 percent rating is appropriate for symptomatology more nearly approximating a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 10 percent rating is to be assigned if there is symptomatology more nearly approximating a workload of greater than seven METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker required. Id.

The Veteran's aortic insufficiency with hypertension symptomatology more nearly approximated that required for a 30 percent rating under Diagnostic Code 7099-7020 for the entire initial rating period under appeal. In a September 2008 addendum to the July 2008 VA medical examination report, provided to determine the severity of the Veteran's heart disability, a VA examiner noted that an echocardiogram showed moderately severe concentric left ventricular hypertrophy. As the Veteran's heart disability was manifested by cardiac hypertrophy noted on echocardiogram, the symptomatology more nearly approximated that required for a 30 percent rating under the appropriate Diagnostic Code. 

For the entire initial rating period under appeal, the Veteran's aortic insufficiency with hypertension has not been manifested by symptomatology more nearly approximating  that required for the next higher 60 percent rating, to include symptomatology resulting in more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs, but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. The record of evidence contains no diagnoses or treatment for acute congestive heart failure during the initial rating period under appeal. In the September 2008 addendum to the July 2008 VA medical examination report, the VA examiner noted that the Veteran's METs score was greater than 10.1 METs and the ejection fraction was 65 percent. The evidence for the initial rating period under appeal contains no notation indicating that the Veteran's METs score upon testing was five METs or less, or that she exhibited left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

The schedular criteria for rating heart disease provide for ratings in excess of 30 percent where there is valvular heart disease (under Code 7000); endocarditis (under Code 7001); pericarditis (under Code 7002); pericardial adhesions (under Code 7003); syphilitic heart disease (under Code 7004); arteriosclerotic heart disease (under Code 7005); myocardial infarction (under Code 7006); hyperthyroid heart disease (under Code 7008); supraventricular arrhythmias (under Code 7010); sustained ventricular arrhythmias (under Code 7011); atrioventricular block (under Code 7015); heart valve replacement (under Code 7016; coronary bypass surgery (under Code 7017); implantable cardiac pacemakers (under Code 7018); or cardiac transplantation (under Code 7019). As none of these conditions are shown to be associated with the Veteran's disability, these potentially applicable criteria do not apply, and an increased schedular rating under such alternate rating criteria is not warranted.

The schedular rating criteria for hypertensive heart disease under Diagnostic Code 7007 also allows for ratings in excess of 30 percent. Yet, the criteria under Diagnostic Code 7007 are identical to those used in determining a rating under Diagnostic Code 7020. Therefore, as the Veteran does not qualify for a next higher rating under the criteria at Diagnostic Code 7020, the Veteran also does not qualify for a next higher rating under Diagnostic Code 7007. 

Moreover, although the Veteran's service-connected disability is arguably an example of hypertensive heart disease, the Veteran cannot be granted a separate rating for hypertensive heart disease under Diagnostic Code 7007. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2012). It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). As the Veteran has already been granted a 30 percent rating for her heart disorder symptomatology under Diagnostic Code 7099-7020, a separate rating for the identical symptomatology under Diagnostic Code 7007 is not assignable. Therefore, to avoid pyramiding, a separate rating for hypertensive heart disease may not be granted. 

The Board has also considered whether a separate rating for hypertension, as opposed to hypertensive heart disease, would be appropriate. See id. However, the evidence indicates that the Veteran's hypertension disorder has not been manifested by symptomatology more nearly approximating that required for a compensable (10 percent) rating under Diagnostic Code 7101, the criteria used in rating hypertension. 38 C.F.R. § 4.104. Specifically, for the entire initial rating period under appeal, the Veteran's hypertension has not been manifested by symptomatology more nearly approximating diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more. Moreover, the records indicate that the Veteran does not have a history of diastolic pressure predominantly 100 or more. See id. Therefore, an additional rating for hypertension is not appropriate in this matter. 

For the initial rating period under appeal, the disability picture for the Veteran's aortic insufficiency with hypertension has more nearly approximated the criteria for a 30 percent rating, but no greater, under Diagnostic Code 7099-7020. 38 C.F.R. 
§ 4.104. The preponderance of the evidence is against the granting of a rating in excess of 30 percent so the benefit of the doubt rule is not applicable to that aspect of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.


Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's aortic insufficiency with hypertension. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

The Veteran's service-connected heart disability is not specifically in the diagnostic codes used in the diagnostic codes. However, the symptomatology and impairment caused by the Veteran's heart disability is contemplated adequately, by analogy, in the schedular rating criteria (38 C.F.R. § 4.104, Diagnostic Code 7099-7020), and no referral for extraschedular consideration is required. The schedular rating criteria at Diagnostic Code 7020 provides for disability ratings based on a combination of history, symptoms, and clinical findings. For the entire increased rating period under appeal, the Veteran's heart disability was manifested by symptomatology more nearly approximating cardiac hypertrophy noted on echocardiogram. Id.  

Moreover, the record contains no indication that the Veteran's heart disability, in and of itself, has resulted in either marked interference with employment, frequent periods of hospitalization, or any other exceptional difficulties as contemplated in the "governing norms." As the schedular evaluation contemplates the symptomatology of the Veteran's heart disability and the record contains no indication that the Veteran's heart disability has caused exceptional difficulties such as those provided "governing norms" during the entire initial rating period, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 30 percent, but no greater, for aortic insufficiency with hypertension is granted. 


REMAND

The Veteran has been granted service connection for a bilateral foot disability, specifically plantar fasciitis. In a September 2009 lay statement, the Veteran wrote that a VA podiatrist told her that her claimed back and leg disorders were related to her now service-connected foot disability. In an August 2013 VA medical examination report, a VA examiner diagnosed the Veteran as having both a back disorder, specifically degenerative joint disease of the lumbosacral spine, and a bilateral leg disorder, specifically minimal degenerative changes of the knees. Having done so, the VA examiner opined that these disorders were not related to service. However, the VA examiner did not offer any opinion regarding whether the claimed low back and knee disorders were caused or permanently aggravated by the Veteran's now service-connected bilateral foot disability. An additional opinion regarding the etiology of the Veteran's service-connected low back and leg (knee) disorders is required. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for her claimed disorders. After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. At a minimum, the AMC/RO must procure all outstanding VA treatment records.

2. Review the claims file and ensure the development actions have been conducted and completed. Then, provide the VA examiner who performed the August 2013 VA medical examination with the claims file and request that he provide an additional opinion regarding the etiology of the Veteran's degenerative joint disease of the lumbosacral spine and minimal degenerative changes of the knees. If the August 2013 VA examiner is not available, a qualified VA examiner should be provided with the claims file. An additional VA medical examination should be provided if deemed necessary by the VA examiner.

Having reviewed the claims file and performed any other development deemed necessary, the VA examiner should offer the following opinions:

a. Was the Veteran's diagnosed degenerative joint disease of the lumbosacral spine was caused or aggravated by the service-connected bilateral plantar fasciitis?

b. Was the Veteran's diagnosed minimal degenerative changes of the knees was caused or aggravated by the Veteran's service-connected bilateral plantar fasciitis? 

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. If the VA examiner determines a disorder was aggravated, although not caused, by a service-connected disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

An explanation MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


